




Exhibit 10.1


LMI AEROSPACE, INC.
2015 INCENTIVE COMPENSATION PLAN
1.    Plan. The LMI Aerospace, Inc. 2015 Incentive Compensation Plan (the
“Plan”) was adopted by LMI Aerospace, Inc. (the “Company”) to reward certain key
Employees or Consultants of the Company and its Affiliates and Non-employee
Directors of the Company by providing for certain cash benefits and by enabling
them to acquire shares of Common Stock of the Company.
2.    Objectives. The purpose of this Plan is to further the interests of the
Company and its shareholders by providing incentives in the form of Awards to
key Employees, Non-employee Directors and Consultants who may contribute
materially to the success and profitability of the Company and its Affiliates.
Such Awards will recognize and reward outstanding performances and individual
contributions and give Participants in the Plan an interest in the Company
parallel to that of the shareholders, thus enhancing the proprietary and
personal interest of such Participants in the Company's continued success and
progress. This Plan will also enable the Company and its Affiliates to attract
and retain such Employees and Non-employee Directors.
3.    Definitions. As used herein, the terms set forth below shall have the
following respective meanings unless otherwise expressly provided herein:
“Acquiring Person” means any Person or any individual or group of Affiliates or
Associates of such Person who acquires beneficial ownership, directly or
indirectly, of fifty percent (50%) or more of the outstanding stock of the
Company if such acquisition occurs in whole or in part. Notwithstanding the
foregoing, if the Board of Directors of the Company determines in good faith
that a Person who would otherwise be an “Acquiring Person,” as defined pursuant
to the foregoing provisions of this paragraph, has become such inadvertently,
and such Person divests as promptly as practicable (and in any event within ten
business days after notification by the Company) a sufficient number of shares
of Common Stock so that such Person would no longer be an “Acquiring Person,” as
defined pursuant to the foregoing provisions of this paragraph, then such Person
shall not be deemed to be an “Acquiring Person” for any purpose of this Plan.
“Administrator” means the Committee.
“Affiliate” means, with respect to the Company, a Subsidiary or Joint Venture,
and means, with respect to an Acquiring Person, a Person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the person specified.
“Associate” means: (i) any corporate, partnership, limited liability company,
entity or organization (other than the Company or a majority-owned subsidiary of
the Company) of which such a Person is an officer, director, member, or partner
or is, directly, or indirectly the beneficial owner of ten percent (10%) or more
of the class of equity securities, (ii) any trust or fund in which such person
has a substantial beneficial interest or as to which such person serves as
trustee or in a similar fiduciary capacity, (iii) any relative or spouse of such
person, or any relative of such spouse, or (iv) any investment company for which
such person or any Affiliate of such person serves as investment advisor.
“Authorized Officer” means any executive Officer of the Company designated by
the Committee as having the authority to execute any Award Agreement for and on
behalf of the Company.
“Award” means a Non-Director Award or a Director Award.
“Award Agreement” means any Non-Director Award Agreement or Director Award
Agreement, and may include a written document providing for Awards to more than
one eligible Participant upon terms and conditions set forth in the written
document in lieu of individual agreements.
“Board” means the Board of Directors of the Company.
“Cash Award” means an award denominated in cash.
“Change in Control” unless otherwise defined by the Committee prior to the
occurrence of the event, means the time when (i) any Person (other than the
Company) or group of Persons acting in concert is or becomes the "beneficial
owner" (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company which represent more than fifty percent
(50%) of the combined voting power of the Company's then outstanding securities;
(ii) during any period of two (2) consecutive years,




--------------------------------------------------------------------------------




individuals who at the beginning of such period constitute the Board cease for
any reason to constitute at least a majority thereof, unless the election, or
the nomination for election, by the Company's stockholders, of each new director
is approved by a vote of at least two-thirds (2/3) of the directors then still
in office who were directors at the beginning of the period but excluding any
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such term is used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; (iii) there is consummated any consolidation or merger of the Company in
which the Company is not the continuing or surviving corporation or pursuant to
which shares of Common Stock are converted into cash, securities or other
property, other than a merger of the Company in which the holders of Common
Stock immediately prior to the merger have the same proportionate ownership of
common stock of the surviving corporation immediately after the merger; (iv)
there is consummated any consolidation or merger of the Company in which the
Company is the continuing or surviving corporation in which the holders of
Common Stock immediately prior to the merger do not own more than fifty percent
(50%) of the voting capital stock of the surviving corporation immediately after
the merger; (v) there is consummated any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the Company; or (vi) the stockholders of the
Company approve any plan or proposal for the liquidation or dissolution of the
Company.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Committee” means the Compensation Committee of the Board or such other
independent Committee of the Board as is designated by the Board to administer
the Plan, consisting of three or more members of the Board who satisfy the
independence requirements of (i) Section 10C of the Securities Exchange Act of
1934 and the rules promulgated thereunder, (ii) the listing standards of the
NASDAQ Stock Market (“NASDAQ”) and applicable laws and regulations and (iii) if
deemed appropriate from time to time, meet the definition of “non-employee
director” under Rule 16b-3 under the Securities Exchange Act of 1934; provided
that, with respect to any Director Awards granted under Section 9 of the Plan,
“Committee” means the Corporate Governance and Nominating Committee of the
Board.
“Common Stock” means the common stock of the Company having a par value of $0.02
per share.
“Company” means LMI Aerospace, Inc., a Missouri corporation, or any successor
thereto.
“Consultant” means an individual who is not an employee of the Company, but
provides bona fide services to the Company or its Affiliates pursuant to a
formal, written agreement.
“Deferred Compensation” means any Award that provides for the non-qualified
“deferral of compensation” as defined in Treas. Reg. Sec. 1.409A-1(b) and that
is not otherwise exempt from the requirements of IRC Section 409A. For purposes
of the limitations on deferred compensation under IRC Section 409A, each payment
of compensation under this Plan shall be treated as a separate payment of
compensation for purposes of applying the deferral election rules and the
exclusion for certain short-term deferral amounts under IRC Section 409A.
“Director Award” means any Equity Award (other than Incentive Stock Options and
SARs) and Cash Award granted, whether singly, in combination or in tandem, to a
Participant who is a Non-employee Director pursuant to such applicable terms,
conditions and limitations (including treatment as a Performance Award) as the
Committee may establish in order to fulfill the objectives of the Plan.
“Director Award Agreement” means a written agreement setting forth the terms,
conditions and limitations applicable to a Director Award.
“Disability” means, except as may otherwise be provided in a Participant’s Award
Agreement, that the Participant is “disabled” under the Company’s long-term
disability policy in effect at the time, for a period of six (6) months or more;
provided, however, that any distribution event upon a Disability of any Award
that constitutes Deferred Compensation shall comply with the definition provided
for purposes of IRC Section 409A.
“Dividend Equivalents” means, as determined by the Committee in its sole
discretion with respect to Equity Awards that are to be issued at the end of the
Restriction Period or deferral period, an amount equal to all dividends and
other distributions (or the economic equivalent thereof) that are payable to
shareholders of record during the Restriction Period on a like number of shares
of Common Stock.
“Employee” means an employee of the Company or any of its Affiliates.
“Equity Award” means any Option, SAR, Stock Award, or Performance Award (other
than a Cash Award) granted to a Participant under the Plan.




--------------------------------------------------------------------------------




“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” of a share of Common Stock means, as of a particular date,
(i) if the Common Stock is listed on the NASDAQ, the average of the high and low
prices on the trading day of the grant, or if the grant is set to be issued on a
non-trading day, the next trading day following the Grant Date, or any other
reasonable method using actual transactions in such stock as reported by the
NASDAQ; or (ii) any other reasonable valuation method as defined in regulations
and other guidance promulgated under IRC Section 409A.
“Grant Date” means the date an Award is granted to a Participant pursuant to the
Plan. The Grant Date for a substituted award is the Grant Date of the original
award.
“Grant Price” means the price at which a Participant may exercise his or her
right to receive cash or Common Stock, as applicable, under the terms of an
Award.
“Incentive Stock Option” means an Option that is intended to comply with the
requirements set forth in IRC Section 422.
“Joint Venture” means any joint venture or partnership in which the Company has
50% or more ownership, voting, capital or profit interests (in whatever form);
provided, however, where the grant of an Equity Award under this Plan is based
upon a legitimate business criteria, “20% or more” may be used instead of “50%
or more”.
“Non-Director Award” means any Equity Award or Cash Award granted, whether
singly, in combination or in tandem, to a Participant who is an Employee or a
Consultant pursuant to such applicable terms, conditions and limitations
(including treatment as a Performance Award) as the Committee may establish in
order to fulfill the objectives of the Plan.
“Non-Director Award Agreement” means a written agreement setting forth the
terms, conditions and limitations applicable to an Non-Director Award, to the
extent the Committee determines such agreement is necessary, and may include a
written document providing for Awards to more than one Employee upon terms and
conditions set forth in the written document in lieu of individual agreements.
“Non-employee Director” means an individual serving as a member of the Board who
is not an Employee of the Company or any of its Affiliates.
“Non-qualified Stock Option” means an Option that is not an Incentive Stock
Option.
“Option” means a right to purchase a specified number of shares of Common Stock
at a specified Grant Price, which may be an Incentive Stock Option or a
Non-qualified Stock Option.
“Participant” means an Employee, Non-employee Director or Consultant to whom an
Award has been granted under this Plan.
“Performance Award” means an Award made pursuant to this Plan that is subject to
the attainment of one or more performance goals.
“Performance Goal” means an objective performance standard established by the
Committee to determine in whole or in part whether a Qualified Performance Award
shall be earned. A Performance Goal is objective if a third party having
knowledge of the relevant facts could determine whether the goal is met. Such a
Performance Goal may be based on one or more business criteria that apply to the
Employee, one or more business segments, units or divisions of the Company, or
the Company as a whole, and on an absolute basis, rate basis, or relative to a
peer group of companies or other benchmark, and may exclude the effect of
changes in accounting standards and nonrecurring unusual event specified by the
Committee, such as write-offs, add-backs, capital gains and losses and
acquisitions and dispositions of businesses and assets. A Performance Goal may
include one or more of the following:
Stock price targets (including, but not limited to, growth measures and total
shareholder return);
Stockholder’s equity;
Return on equity;
Total stockholder return
Earnings per share (actual or targeted growth);
Earnings before interest, taxes, depreciation, and amortization (“EBITDA”);




--------------------------------------------------------------------------------




Earnings before interest, taxes, depreciation, amortization, legal settlements,
other income and stock-based compensation;
Net income measures (including but not limited to income after capital costs and
income before or after taxes);
Revenue and/or sales (gross or net) and margins,
Operating income (including after taxes) measures;
Pre-tax profit
Operating profit;
Leverage ratio/debt reduction;
Capital expenditures;
Cost reduction;
Market Share;
Free cash flow and working capital measures;
Cash flow per share;
Billings/bookings;
Return measures (including but not limited to return on assets, equity and/or
invested capital);
Economic value added;
Product quality and customer satisfaction measures;
Personnel goals;
Implementation or completion of projects or processes; and
Corporate values and strategic measures (including but not limited to ethics
compliance, environmental, safety, strategic and succession planning).
Unless otherwise stated, such a Performance Goal need not be based upon an
increase under a particular business criterion and could include, for example,
maintaining the status quo or limiting economic losses (measured, in each case,
by reference to specific business criteria).
“Person” means an individual, corporation, limited liability company,
partnership, association, joint stock company, trust, unincorporated
organization or government or political subdivision thereof.
“Qualified Performance Award” means a Performance Award made to a Participant
who is an Employee that is intended to qualify as qualified performance-based
compensation under IRC Section 162(m), as described in paragraph 8(v)(B) of the
Plan.
“Qualifying Termination of Employment” means, except as may otherwise be
provided in a Participant’s Award Agreement, the Participant’s (i) involuntary
termination of employment by the Company without “cause” or (ii) voluntary
termination of employment for “good reason” within nine (9) months following the
date of a Change in Control. For purposes of the preceding sentence, and except
as may otherwise be provided in a Participant’s Award Agreement, the terms
“cause” and “good reason” shall have the meanings ascribed to them in the
employment agreement, if any, then in effect between the Participant and the
Company.
“Restricted Stock” means a Stock Award that is restricted or subject to
forfeiture provisions.
“Restriction Period” means a period of time beginning as of the Grant Date of a
Restricted Stock Award and ending as of the date upon which the Common Stock
subject to such Award is no longer restricted or subject to forfeiture
provisions.
“Stock Appreciation Right” or “SAR” means a right to receive a payment, in cash
or Common Stock, equal to the excess of the Fair Market Value or other specified
valuation of a specified number of shares of Common Stock on the date the right
is exercised over a specified Grant Price, in each case, as determined by the
Committee.




--------------------------------------------------------------------------------




“Stock Award” means an Award in the form of shares of Common Stock or Stock
Units, including an award of Restricted Stock.
“Stock Unit” means a unit equal to one share of Common Stock granted to either
an Employee or a Non-employee Director.
“Subsidiary” means any corporation or limited liability company of which the
Company directly or indirectly owns shares or membership interests representing
50% or more of the combined voting power of the shares of all classes or series
of capital stock of such corporation which have the right to vote generally on
matters submitted to a vote of the shareholders of such corporation; provided,
however, where the grant of an Equity Award under this Plan is based upon a
legitimate business criteria, “20% or more” may be used instead of “50% or
more”.
4.    Eligibility.
(a)    Employees. Employees eligible for the grant of Non-Director Awards under
this Plan are those who hold positions of responsibility and whose performance,
in the judgment of the Committee, may contribute to the success and growth of
the Company and its subsidiaries, divisions and affiliated businesses.
(b)    Consultants. Consultants eligible for the grant of Non-Director Awards
under this Plan are those whose efforts in the judgment of the Committee, may
contribute to the success and growth of the Company and its subsidiaries,
divisions and affiliated businesses.
(c)    Directors. Members of the Board eligible for the grant of Director Awards
under this Plan are those who are Non-employee Directors.
5.    Common Stock Available for Awards. Subject to the provisions of paragraph
17 hereof, no Award shall be granted if it shall result in the aggregate number
of shares of Common Stock issued under the Plan to exceed 750,000 shares. The
Committee and the appropriate officers of the Company shall from time to time
take whatever actions are necessary to file any required documents with
governmental authorities, stock exchanges and transaction reporting systems to
ensure that sufficient shares of Common Stock are available for issuance
pursuant to Awards.
(a)    Limitation on Awards. Subject to the provisions of paragraph 17 hereof,
the 750,000 shares of Common Stock authorized under this Plan shall be available
for Awards (other than Non-qualified Stock Options), or SARs or Incentive Stock
Option Awards.
(b)    Share Counting Rules. Subject to the provisions of paragraph 17 hereof:
(i)    The number of shares of Common Stock that are the subject of Awards under
this Plan that are forfeited or terminated, expire unexercised, are cancelled
and settled in cash in lieu of Common Stock or are exchanged for Awards that do
not involve Common Stock, shall be added back to the limits and again
immediately become available for Awards hereunder.
(ii)    Shares of Common Stock tendered or attested to in payment of the Grant
Price of an Option and shares of Common Stock withheld by the Company to satisfy
the tax withholding obligation shall not be added back to the applicable limit.
(iii)    Shares of Common Stock that are reacquired by the Company with the
amount received upon exercise of an Option shall not be added back to the
applicable limit.
(iv)    The aggregate shares Common Stock exercised pursuant to an SAR that is
settled in Common Stock shall reduce the applicable limit, rather than the
number of shares of Common Stock actually issued.
(v)    Shares of Common Stock delivered under the Plan in settlement, assumption
or substitution of outstanding awards or obligations to grant future awards
under the plans or arrangements of another entity shall not reduce the maximum
number of shares of Common Stock available for delivery under the Plan, to the
extent that such settlement, assumption or substitution is a result of the
Company or an Affiliate acquiring another entity or an interest in another
entity.
(vi)    Restricted Stock, Restricted Stock Units, Performance Awards and other
Awards settled in shares of Common Stock shall reduce the applicable limit by
the same number of shares for each share of Common Stock covered by the Award.
6.    Administration.




--------------------------------------------------------------------------------




(a)    Committee. Except as otherwise provided herein, this Plan shall be
administered by the Committee. Any Award that is intended to be a Qualified
Performance Award under paragraph 8(a)(v)(B) shall be issued by the Committee or
a subcommittee consisting solely of members of the Board who are “outside
directors” under IRC Section 162(m) and regulations and other guidance
promulgated thereunder.
(b)    Power and Authority. Subject to the provisions hereof, the Committee
shall have full and exclusive power and authority to administer this Plan and to
take all actions that are specifically contemplated hereby or are necessary or
appropriate in connection with the administration hereof. The Committee shall
also have full and exclusive power to interpret this Plan and to adopt such
rules, regulations and guidelines for carrying out this Plan as it may deem
necessary or proper, all of which powers shall be exercised in the best
interests of the Company and in keeping with the objectives of this Plan. The
Committee may, in its discretion, provide for the extension of the
exercisability of an Non-Director Award, accelerate the vesting or
exercisability of an Non-Director Award, eliminate or make less restrictive any
restrictions applicable to an Non-Director Award, waive any restriction or other
provision of this Plan (insofar as such provision relates to Non-Director
Awards) or an Non-Director Award or otherwise amend or modify an Non-Director
Award in any manner that is either (i) not adverse to the Participant to whom
such Non-Director Award was granted or (ii) consented to by such Participant.
The Committee may correct any defect or supply any omission or reconcile any
inconsistency in this Plan or in any Award in the manner and to the extent the
Committee deems necessary or desirable to further the Plan purposes. Any
decision of the Committee, with respect to Non-Director Awards, in the
interpretation and administration of this Plan shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned.
(c)    Advisors. The Committee shall have the independent authority and
discretion over the appointment, compensation and oversight of the services of
advisors to the Committee, including compensation consultants and legal counsel,
provided such advisors meet any applicable requirements established by the
NASDAQ. The Company shall pay the compensation and expenses of such advisors.
The Committee may engage or authorize the engagement of a third party
administrator to carry out administrative functions under the Plan.
(d)    Limitation of Liability. No member of the Committee or officer of the
Company to whom the Committee has delegated authority in accordance with the
provisions of paragraph 7 of this Plan shall be liable for anything done or
omitted to be done by him or her, by any member of the Committee or by any
officer of the Company in connection with the performance of any duties under
this Plan, except for his or her own willful misconduct or as expressly provided
by statute.
7.    Delegation of Authority. Following the authorization by the shareholders
of a pool of cash or shares of Common Stock to be available for Awards, the
Committee may authorize the Chief Executive Officer of the Company or a
committee consisting solely of members of the Board to grant individual
Non-Director Awards from such pool pursuant to such conditions or limitations as
the Committee may establish, except as otherwise provided in paragraph 6(a). The
Committee may also delegate to the Chief Executive Officer or other executive
officers of the Company its administrative duties under this Plan (excluding its
granting authority) pursuant to such conditions or limitations as the Committee
may establish.
8.    Non-Director Awards.
(a)    General. Subject to the limitation under paragraph 8(b), the Committee
shall determine the type or types of Non-Director Awards to be made under this
Plan and shall designate from time to time the Employees or Consultants who are
to be the recipients of such Awards. Each Non-Director Award shall be embodied
in an Non-Director Award Agreement, which shall contain such terms, conditions
and limitations as shall be determined by the Committee in its sole discretion
and, if required by the Committee, shall be signed by the Participant to whom
the Non-Director Award is granted and by an Authorized Officer for and on behalf
of the Company. Non-Director Awards may consist of those listed in this
paragraph 8(a) and may be granted singly, in combination or in tandem.
Non-Director Awards may also be granted in combination or in tandem with, in
replacement of, or as alternatives to, grants or rights under this Plan or any
other employee plan of the Company or any of its Affiliates, including the plan
of any acquired entity. Except as provided in paragraph 8(b)(iv), an
Non-Director Award may provide for the grant or issuance of additional,
replacement or alternative Non-Director Awards upon the occurrence of specified
events. All or part of an Non-Director Award may be subject to conditions
established by the Committee, which may include, but are not limited to,
continuous service with the Company and its Affiliates, achievement of specific
business objectives, increases in specified indices, attainment of specified
growth rates and other comparable measurements of performance. Upon the
termination of employment by a Participant who is an Employee, any unexercised,
deferred, unvested or unpaid Non-Director Awards shall be treated as set forth
in the applicable Non-Director Award Agreement or as otherwise specified by the
Committee.
(i)    Option. An Non-Director Award may be in the form of an Option. On the
Grant Date, the Grant Price of an Option shall be not less than the Fair Market
Value of the Common Stock subject to such Option. The term of the Option shall
extend no more than 10 years after the Grant Date. Options may not include
provisions that “reload” the option upon exercise. Subject to the foregoing
provisions and paragraph 8(b)(iv), the terms, conditions and limitations




--------------------------------------------------------------------------------




applicable to any Options awarded to Employees pursuant to this Plan, including
the Grant Price, the term of the Options, the number of shares subject to the
Option and the date or dates upon which they become exercisable, shall be
determined by the Committee. Any Option that is intended to constitute an
Incentive Stock Option shall contain terms and conditions required under IRC
Section 422A applicable to the Employee; provided, however, the Committee may
modify the terms and conditions of such Option even though such modification may
cause the Incentive Stock Option to become a Non-qualified Stock Option.
(ii)    Stock Appreciation Rights. An Non-Director Award may be in the form of a
SAR. On the Grant Date, the Grant Price of a SAR shall be not less than the Fair
Market Value of the Common Stock subject to such SAR. The holder of a tandem SAR
may elect to exercise either the option or the SAR, but not both. The exercise
period for a SAR shall extend no more than 10 years after the Grant Date.
Subject to the foregoing provisions and paragraph 8(b)(iv), the terms,
conditions and limitations applicable to any SARs awarded to Employees pursuant
to this Plan, including the Grant Price, the term of any SARs and the date or
dates upon which they become exercisable, shall be determined by the Committee.
(iii)    Stock Award. An Non-Director Award may be in the form of a Stock Award.
The terms, conditions and limitations applicable to any Stock Awards granted to
Employees pursuant to this Plan shall be determined by the Committee.
(iv)    Cash Award. An Non-Director Award may be in the form of a Cash Award.
The terms, conditions and limitations applicable to any Cash Awards granted to
Employees pursuant to this Plan shall be determined by the Committee.
(v)    Performance Award. Without limiting the type or number of Non-Director
Awards that may be made under the other provisions of this Plan, an Non-Director
Award may be in the form of a Performance Award. The terms, conditions and
limitations applicable to any Performance Awards granted to Employees pursuant
to this Plan shall be determined by the Committee. The Committee shall set
performance goals in its discretion which, depending on the extent to which they
are met, will determine the value, vesting and/or amount of Performance Awards
that will be paid out to the Employee.
(A)    Non-qualified Performance Awards. Performance Awards granted to Employees
that are not intended to be Qualified Performance Awards under paragraph
8(a)(v)(B) shall be based on achievement of such goals and be subject to such
terms, conditions and restrictions as the Committee or its delegate shall
determine.
(B)    Qualified Performance Awards. Performance Awards granted to Employees
under the Plan that are intended to qualify as qualified performance-based
compensation under IRC Section 162(m) shall be paid, vested or otherwise
deliverable solely on account of the attainment of one or more Performance Goals
established by the Committee prior to the earlier to occur of (x) 90 days after
the commencement of the period of service to which the Performance Goal relates
or (y) the lapse of 25% of the period of service (as scheduled in good faith at
the time the goal is established) to which the Performance Goal relates, and in
any event while the outcome of the Performance Award is substantially uncertain.
In interpreting Plan provisions applicable to Performance Goals and Qualified
Performance Awards, it is the intent of the Plan to conform with the standards
of IRC Section 162(m) and Treasury Regulation §1.162-27(e)(2)(i), as to grants
to those Employees whose compensation is, or is likely to be, subject to IRC
Section 162(m), and the Committee shall be guided by such provisions in
establishing such goals. Prior to the payment of any compensation based on the
achievement of Performance Goals, the Committee must certify in writing that
applicable Performance Goals and any of the material terms thereof were, in
fact, satisfied. Subject to the foregoing provisions, the terms, conditions and
limitations applicable to any Qualified Performance Awards made pursuant to this
Plan shall be determined by the Committee. No Qualified Performance Awards shall
be granted unless the Performance Goals have been approved by the shareholders
of the Company within 5 years of the commencement of the performance period to
which such Performance Goals relate.
(b)    Limitations. Notwithstanding anything to the contrary contained in this
Plan and subject to the provisions of paragraph 17, the following limitations
shall apply to any Non-Director Awards made hereunder:
(i)    no Participant may be granted, during any fiscal year, Non-Director
Awards consisting of Options or SARs (including Options or SARs that are granted
as Performance Awards) that are exercisable for more than 250,000 shares of
Common Stock;




--------------------------------------------------------------------------------




(ii)    no Participant may be granted, during any fiscal year, Non-Director
Awards consisting of Stock Awards (including Stock Awards that are granted as
Performance Awards) covering or relating to more than 100,000 shares of Common
Stock (the limitation set forth in this clause (ii), together with the
limitation set forth in clause (i) above, being hereinafter collectively
referred to as “Stock Based Awards Limitations”);
(iii)    no Participant may be granted Non-Director Awards consisting of cash
(including Cash Awards that are granted as Performance Awards) in respect of any
fiscal year having a value determined on the Grant Date in excess of $1,000,000;
and
(iv)    no Award shall have the effect of or result in: (A) lowering the Grant
Price of an existing Option or SAR; (B) a “repricing” of an existing Option or
SAR under generally accepted accounting principles; or (C) cancel an existing
Option or SAR at a time when its Grant Price exceeds the Fair Market Value of
the Company's Common Stock in exchange for another Non-Director Award, including
cash or other Equity Award in the Company.


9.    Director Awards.
(a)    General. The Committee may grant Director Awards to the Non-employee
Directors of the Company from time to time in accordance with this paragraph 9.
Director Awards may consist of those listed in this paragraph 9 and may be
granted singly, in combination or in tandem. Each Director Award may, in the
discretion of the Committee, be embodied in a Director Award Agreement, which
shall contain such terms, conditions and limitations as shall be determined by
the Committee in its sole discretion and, if required by the Committee, shall be
accepted by the Director to whom the Director Award is granted and signed by an
Authorized Officer for and on behalf of the Company.
(i)    Stock Awards. A Director Award may be in the form of a Stock Award. A
Non-employee Director may not sell, transfer, assign, pledge or otherwise
encumber or dispose of any portion of a Stock Award until he or she terminates
service as a Non-employee Director, and any attempt to sell, transfer, assign,
pledge or encumber any portion of the Stock Award prior to such time shall have
no effect. Any additional terms, conditions and limitations applicable to any
Stock Awards granted to a Non- employee Director pursuant to this Plan shall be
determined by the Committee.
(ii)    Non-qualified Stock Options. A Director Award may be in the form of a
Non-qualified Stock Option. On the Grant Date, the Grant Price of a
Non-qualified Stock Option shall be not less than the Fair Market Value of the
Common Stock subject to such Option. The term of the Non-qualified Stock Option
shall extend no more than 10 years after the Grant Date. Non-qualified Stock
Options may not include provisions that “reload” the option upon exercise.
Subject to the foregoing provisions, the terms, conditions and limitations
applicable to any Non-qualified Stock Options awarded to Directors pursuant to
this Plan, including the Grant Price, the term of the Non-qualified Stock
Options, the number of shares subject to the Non-qualified Stock Option and the
date or dates upon which they become exercisable, shall be determined by the
Committee.
(b)    Limitations. Notwithstanding anything to the contrary contained in this
Plan, no Participant may be granted, during any fiscal year, Director Awards
consisting of Stock Awards (including Stock Awards that are granted as
Performance Awards) covering or relating to more than 15,000 shares of Common
Stock (the limitation set forth in this paragraph (b) being hereinafter referred
to as a “Stock Based Awards Limitation”) or Non-qualified Stock Options for more
than 30,000 shares of Common Stock during any fiscal year.
10.    Payment of Awards.
(a)    General. Payment made to a Participant pursuant to an Award may be made
in the form of cash or Common Stock, or a combination thereof, and may include
such restrictions as the Administrator shall determine, including, in the case
of Common Stock, restrictions on transfer and forfeiture provisions. If such
payment is made in the form of Restricted Stock, the Administrator shall specify
whether the underlying shares are to be issued at the beginning or end of the
Restriction Period. In the event that shares of Restricted Stock are to be
issued at the beginning of the Restriction Period, the certificates evidencing
such shares (to the extent that such shares are so evidenced) shall contain
appropriate legends and restrictions that describe the terms and conditions of
the restrictions applicable thereto. In the event that shares of Restricted
Stock are to be issued at the end of the Restricted Period, the right to receive
such shares shall be evidenced by book entry registration or in such other
manner as the Administrator may determine.
(b)    Deferral of Awards. The Committee may require or may permit Employees and
Non-employee Directors to elect to defer the issuance of Common Stock or the
payment or settlement of Awards in cash under this Plan pursuant to such rules,




--------------------------------------------------------------------------------




procedures, or programs as it may establish from time to time; provided,
however, the Committee shall not, in establishing the terms and provisions of
any Award or in exercising its powers under this Plan: (i) create any
arrangement which would constitute an employee pension benefit plan as defined
in Section 3(3) of the Employee Retirement Income Security Act, as amended,
unless the arrangement provides benefits solely to one or more individuals who
constitute members of a select group of management or highly compensated
employees; or (ii) create any arrangement that would constitute Deferred
Compensation unless the arrangement is exempt from or complies with the
requirements of IRC Section 409A or unless the Committee, at the time of grant,
specifically provides that the Award is not intended to comply with IRC Section
409A.
(c)    Deferred Compensation. With respect to any Award that constitutes
Deferred Compensation, such Award shall provide for payment or exercise only
upon: (i) a fixed date or schedule that complies with the requirements of Treas.
Reg. Sec. 1.409A-3; (ii) on a date based upon the Employee's or Non-employee
Director's “separation from service,” (including the delay in payment upon
separation from service for “specified employees”) or “disability,” or “change
in control” as those terms are defined under IRC Section 409A; or (iii) the
Participant's death. Any election permitted under any Award that constitutes
Deferred Compensation shall comply with the requirements of Treas. Reg. Sec.
1.409A-2. In addition, with respect to any Award that constitutes Deferred
Compensation, except to the extent acceleration or deferral is permitted by or
complies with the requirements of IRC Section 409A, neither the Committee nor
any Employee or Non-employee Director may substitute, accelerate or defer the
time or schedule of any payment or exercise of, or the amount scheduled to be
reported as income as a result. In no event shall the Company, the Committee or
the Administrator be responsible for any taxes imposed as a result of
non-compliance with IRC Section 409A.
(d)    Dividends, Earnings and Interest. Rights to dividends or Dividend
Equivalents may be extended to and made part of any Stock Award, subject to such
terms, conditions and restrictions as the Administrator may establish. Dividend
Equivalents may be paid in cash or in Common Stock or any combination thereof as
determined by the Committee at the time of payment of the dividend, and may be
paid concurrently with the payment of dividends or may be deferred; provided,
however, and Dividend Equivalents that constitute Deferred Compensation shall
comply with the requirements of IRC Section 409A and regulations and guidance
promulgated thereunder. The Administrator may also establish rules and
procedures for the crediting of interest or other earnings on deferred cash
payments and Dividend Equivalents for Stock Awards.
(e)    Substitution of Awards. Subject to paragraphs 8(b)(iv), 11(b), 14 and 16,
at the discretion of the Committee, a Participant who is an Employee may be
offered an election to substitute an Non-Director Award for another Non-Director
Award or Non-Director Awards of the same or different type.
11.    Change in Control.
(a)    Vesting. Notwithstanding the provisions of paragraphs 8 and 9 hereof,
unless otherwise expressly provided in the applicable Award Agreement, upon a
Participant’s Qualifying Termination of Employment occurring on or after the
date of a Change in Control, all outstanding and unvested Equity Awards granted
to the Participant under the Plan shall immediately vest and become fully
exercisable. Unless the Committee determines at or prior to the Change in
Control, no Qualified Performance Award for which the performance period has not
expired shall accelerate at the time of a Change in Control.
(b)    Cancellation and Payment. Except as otherwise provided in an Award
Agreement, if a Change in Control occurs and the agreements effectuating the
Change in Control do not provide for the assumption or substitution of all
Awards under this Plan (“Non-assumed Awards”), the Committee, in its sole and
absolute discretion, may, with respect to any or all Non-assumed Awards, take
any or all of the following actions to be effective as of the date of the Change
in Control (or as of any other date fixed by the Committee occurring within the
thirty (30) day period immediately preceding the date of the Change in Control,
but only if such action remains contingent upon the effectuation of the Change
in Control) (such date referred to as the “Action Effective Date”):
(i)    Unilaterally cancel such Non-Assumed Award in exchange for whole and/or
fractional shares of Common Stock (or whole shares and cash in lieu of any
fractional Common Stock) or whole and/or fractional shares of a successor (or
for whole shares of a successor and cash in lieu of any fractional share) that,
in the aggregate, is equal to the excess of:
(A)    in the case of Options and SARs, the Common Stock that could be purchased
subject to such Non-Assumed Award less the aggregate Grant Price for the Options
and SARs; and
(B)    in the case of Stock Awards and Performance Awards, Common Stock subject
to such Non-Assumed Award determined as of the Action Effective Date (taking
into account vesting), less the value of any consideration payable with respect
to such Stock Awards and Performance Awards.




--------------------------------------------------------------------------------




(ii)    Unilaterally cancel such Non-Assumed Award in exchange for cash or other
property, including without limitation, the value of the consideration paid to
holders of the Company's Common Stock in connection with the Change in Control,
equal to the excess of:
(A)    in the case of Options and SARs, Common Stock that could be purchased
subject to such Non-Assumed Award less the aggregate Grant Price for the Options
and SARs; and
(B)    in the case of Stock Awards and Performance Awards, Common Stock subject
to such Non-assumed Award determined as of the Action Effective Date (taking
into account vesting), less the value of any consideration payable with respect
to such Stock Awards and Performance Awards.
In the event the Grant Price or consideration payable on exercise is equal to or
greater than the Common Stock, cash or other property payable as provided in
paragraphs 10(b)(i) and 10(b)(ii), then such Options, SARs and other Equity
Awards shall be automatically cancelled without payment of any consideration
therefor.
(iii)    In the case of Options and SARs, unilaterally cancel such Non-Assumed
Award after providing the holder of such Option and SAR with:
(A)    an opportunity to exercise such Non-Assumed Award to the extent vested
within a specified period prior to the date of the Change in Control; and
(B)    notice of such opportunity to exercise prior to the commencement of such
specified period.
(c)    Deferred Compensation. If a Change in Control occurs that does not
constitute a “change in control” as defined under IRC Section 409A and
regulations and guidance promulgated thereunder, then any Award that constitutes
Deferred Compensation shall be settled in cash equal to the Award's Fair Market
Value at the time of the Change in Control (or if Performance Awards, the value
based on the Performance Goals, if greater), plus interest at the United States
prime rate at the time of the Change in Control plus 1% until the date of
payment, which shall be the time the original restriction period would have
closed, the Performance Award would have been originally payable, or the date
elected pursuant to the proper deferral election, as applicable.
(d)    Change in Control Agreement. Notwithstanding the foregoing, if a Change
in Control occurs, then, except to the extent otherwise provided in the Award
Agreement, each Award shall be governed by applicable law and the documents
effectuating the Change in Control.
12.    Option Exercise. The Grant Price shall be paid in full at the time of
exercise in cash or check or, if permitted by the Committee and elected by the
optionee, the optionee may purchase such shares by means of tendering Common
Stock valued at Fair Market Value on the date of exercise, or any combination
thereof. The Committee shall determine acceptable methods for Participants to
tender Common Stock or other Awards, including, without limitation, cashless or
net exercise, pyramid exercise and by attestation. The Committee may provide for
procedures to permit the exercise or purchase of such Awards by use of the
proceeds to be received from the sale of Common Stock issuable pursuant to an
Award. The Committee may adopt additional rules and procedures regarding the
exercise of Options from time to time, provided that such rules and procedures
are not inconsistent with the provisions of this paragraph.
An optionee desiring to pay the Grant Price of an Option by tendering Common
Stock using the method of attestation may, subject to any such conditions and in
compliance with any such procedures as the Committee may adopt, do so by
attesting to the ownership of Common Stock of the requisite value in which case
the Company shall issue or otherwise deliver to the optionee upon such exercise
a number of shares of Common Stock subject to the Option equal to the result
obtained by dividing (a) the excess of the aggregate Fair Market Value of the
shares of Common Stock subject to the Option for which the Option (or portion
thereof) is being exercised over the Grant Price payable in respect of such
exercise by (b) the Fair Market Value per share of Common Stock subject to the
Option, and the optionee may retain the shares of Common Stock the ownership of
which is attested.
13.    Taxes. The Company or its designated third party administrator shall have
the right to deduct applicable taxes from any Non-Director Award payment and
withhold, at the time of delivery or vesting of cash or shares of Common Stock
under this Plan, an appropriate amount of cash or number of shares of Common
Stock or a combination thereof for payment of taxes or other amounts required by
law or to take such other action as may be necessary in the opinion of the
Company to satisfy all obligations for withholding of such taxes. The Committee
may also permit withholding to be satisfied either by the transfer to the
Company of shares of Common Stock theretofore owned by the holder of the
Non-Director Award with respect to which withholding is required or payment in
cash by the Participant of any tax withholding required by this Section 13. If
shares of Common Stock are used to satisfy tax withholding, such shares shall be
valued based on the Fair Market Value when the tax withholding is required to be
made.




--------------------------------------------------------------------------------




14.    Forfeiture and Recoupment.
(a)    General. Without limiting in any way the generality of the Committee's
power to specify any terms and conditions of an Award consistent with law, and
for greater clarity, the Committee may specify in an Non-Director Award that the
Employee's rights, payments, and benefits with respect to a Non-Director Award,
including any payment or shares of Common Stock received upon exercise or in
satisfaction of the Non-Director Award under this Plan shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting or
performance conditions, without limit as to time. Such events shall include, but
shall not be limited to, failure to accept the terms of the Non-Director Award
Agreement, termination of service under certain or all circumstances, violation
of material Company policies, misstatement of financial or other material
information about the Company, fraud, misconduct, breach of noncompetition,
confidentiality, nonsolicitation, noninterference, corporate property
protection, or other agreement that may apply to the Employee, or other conduct
by the Employee that the Committee determines is detrimental to the business or
reputation of the Company and its Subsidiaries, including facts and
circumstances discovered after termination of employment.
(b)    Section 302 Compliance. The Company shall require the chief executive
officer and chief financial officer of the Company to disgorge bonuses, other
incentive- or equity-based compensation, and profits on the sale of shares of
Common Stock received within the 12-month period following the public release of
financial information if there is a restatement of such financial information
because of material noncompliance, due to misconduct, with financial reporting
requirements under the federal securities laws. In no event shall the amount to
be recovered by the Company be less than the amount required to be repaid or
recovered as a matter of law. The operation of this paragraph 14(b) shall be in
accordance with the provisions of Section 302 of Sarbanes-Oxley Act and any
applicable guidance.
(c)    Section 954 Compliance. The Company shall require each current and former
executive officer to disgorge bonuses, other incentive- or equity-based
compensation received within 36-month period prior to the public release of the
restatement of financial information due to material noncompliance with the
financial reporting requirements under the federal securities laws. The amount
to be recovered shall be the percentage of incentive compensation, including
equity awards, in excess of what would have been paid without the restated
results. The operation of this paragraph 14(c) shall be in accordance with the
provisions of Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any applicable guidance.
(d)    Manner of Recoupment. The Committee shall determine, as late as the time
of the recoupment, regardless of whether such method is stated in the
Non-Director Award Agreement, whether the Company shall effect any such
recoupment: (i) by seeking repayment from the Employee; (ii) by reducing
(subject to applicable law and the terms and conditions of the applicable plan,
program or arrangement) the amount that would otherwise be payable to the
Employee under any compensatory plan, program or arrangement maintained by the
Company or any of its Affiliates; (iii) by withholding payment of future
increases in compensation (including the payment of any discretionary bonus
amount) or grants of compensatory awards that would otherwise have been made to
the Employee in accordance with the Company's otherwise applicable compensation
practices; (iv) by a holdback or escrow (before or after taxation) of part or
all of the shares of Common Stock, payment or property received upon exercise or
satisfaction of the Non-Director Award; or (v) by any combination of the
foregoing.
15.    Amendment, Modification, Suspension or Termination of the Plan.
(a)The Committee may amend, modify, suspend or terminate this Plan for the
purpose of meeting or addressing any changes in legal requirements or for any
other purpose permitted by law, except that (i) no amendment or alteration that
would adversely affect the rights of any Participant under any Award previously
granted to such Participant shall be made without the consent of such
Participant, provided, however, that no amendment that results in a change in
the tax consequences of an Award shall require the consent of the Participant;
and (ii) no amendment or alteration shall be effective prior to its approval by
the shareholders of the Company to the extent such approval is required by
applicable legal or tax requirements or the requirements of the securities
exchange on which the Company's stock is listed. Notwithstanding the forgoing,
the Committee may reform any provision in an Award intended to be exempt from
IRC Section 409A to maintain to maximum extent practicable the original intent
of the applicable provision without violating the provisions of IRC Section
409A; provided, however, that if no reasonably practicable reformation would
avoid the imposition of any penalty tax or interest under IRC Section 409A, no
payment or benefit will be provided under the Award and the Award will be deemed
null, void and of no force and effect, and the Company shall have no further
obligation in connection with such Award


(b)Unless terminated sooner pursuant to this Section 15, this Plan shall expire
effective as of August 1, 2020.


16.    Assignability. Unless otherwise determined by the Administrator and
provided in the Award Agreement or the terms of the Award, no Award or any other
benefit under this Plan shall be assignable or otherwise transferable except by
will, beneficiary designation or the laws of descent and distribution. In the
event that a beneficiary designation conflicts with an assignment by




--------------------------------------------------------------------------------




will, the beneficiary designation will prevail. The Administrator may prescribe
and include in applicable Award Agreements or the terms of the Award other
restrictions on transfer. Any attempted assignment of an Award or any other
benefit under this Plan in violation of this paragraph 15 shall be null and
void.
17.    Adjustments.
(a)    No Restrictions on Company or Shareholders. The existence of outstanding
Awards shall not affect in any manner the right or power of the Company or its
shareholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the capital stock of the Company or its
business or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or prior preference stock (whether or not such issue is
prior to, on a parity with or junior to the existing Common Stock) or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding of any
kind, whether or not of a character similar to that of the acts or proceedings
enumerated above.
(b)    Subdivisions, Consolidations, Dividends and Splits. In the event of any
subdivision or consolidation of outstanding shares of Common Stock, declaration
of a dividend payable in shares of Common Stock or other stock split, then (i)
the number of shares of Common Stock reserved under this Plan, (ii) the number
of shares of Common Stock covered by outstanding Awards, (iii) the Grant Price
or other price in respect of such Awards, (iv) the appropriate Fair Market Value
and other price determinations for such Awards, (v) the limitations on Awards
set forth in paragraph 5(b), and (vi) Stock Based Awards Limitations shall each
be adjusted proportionately by the Committee as appropriate to reflect such
transaction. In the event of any other recapitalization or capital
reorganization of the Company, any consolidation or merger of the Company with
another corporation or entity, the adoption by the Company of any plan of
exchange affecting Common Stock or any distribution to holders of Common Stock
of securities or property (other than normal cash dividends or dividends payable
in Common Stock), the Committee shall make appropriate adjustments to (i) the
number of shares of Common Stock reserved under this Plan; (ii) the number of
shares of Common Stock covered by outstanding Awards, (iii) the Grant Price or
other price in respect of such Awards, (iv) the appropriate Fair Market Value
and other price determinations for such Awards, (v) the limitations on Stock
Awards set forth in paragraph 5(b), and (vi) Stock Based Awards Limitations to
reflect such transaction; provided that such adjustments shall only be such as
are necessary to maintain the proportionate interest of the holders of the
Awards and preserve, without increasing, the value of such Awards.
18.    Restrictions. No Common Stock or other form of payment shall be issued
with respect to any Award unless the Company shall be satisfied based on the
advice of its counsel that such issuance will be in compliance with applicable
federal and state securities laws. Certificates evidencing shares of Common
Stock delivered under this Plan (to the extent that such shares are so
evidenced) may be subject to such stop transfer orders and other restrictions as
the Administrator may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any securities exchange
or transaction reporting system upon which the Common Stock is then listed or to
which it is admitted for quotation and any applicable federal or state
securities law. The Administrator may cause a legend or legends to be placed
upon such certificates (if any) to make appropriate reference to such
restrictions.
19.    Unfunded Plan. This Plan shall be unfunded. Although bookkeeping accounts
may be established with respect to Participants under this Plan, any such
accounts shall be used merely as a bookkeeping convenience, including
bookkeeping accounts established by a third party administrator retained by the
Company to administer the Plan. The Company shall not be required to segregate
any assets for purposes of this Plan or Awards hereunder, nor shall the Company,
the Board or the Committee be deemed to be a trustee of any benefit to be
granted under this Plan. Any liability or obligation of the Company to any
Participant with respect to an Award under this Plan shall be based solely upon
any contractual obligations that may be created by this Plan and any Award
Agreement or the terms of the Award, and no such liability or obligation of the
Company shall be deemed to be secured by any pledge or other encumbrance on any
property of the Company. Neither the Company nor the Board nor the Committee
shall be required to give any security or bond for the performance of any
obligation that may be created by this Plan.
20.    Right to Employment. Nothing in the Plan or an Award Agreement shall
interfere with or limit in any way the right of the Company to terminate any
Participant's employment or other service relationship at any time, nor confer
upon any Participant any right to continue in the capacity in which he or she is
employed or otherwise serves the Company.
21.    Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.
22.    Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of Missouri.


